PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,977,861
Issue Date: April 13, 2021
Application No. 16/725,051
Filed: December 23, 2019
For: INFERRING QUALITY IN POINT CLOUD-BASED THREE-DIMENSIONAL OBJECTS USING TOPOGRAPHICAL DATA ANALYSIS
:
:
:
:	NOTICE
:
:
:


This is a Notice regarding the notification of loss of entitlement to micro entity status and assertion of small entity status, filed September 7, 2021, which is being treated as a renewed request for acceptance of a fee deficiency submission under 37 CFR 1.29(k). 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

Petitioner should note that the issue fee was paid on March 9, 2021, and not March 11, 2021, as mentioned in the present request.

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

A review of the record shows a fee deficiency payment in the amount of $300.00 was submitted on March 9, 2021. However, the Office charged another $300.00 to the applicant’s deposit account on September 7, 2021. Since the present itemization is now correct, the $300.00 fee charged to the deposit account is considered as an overpayment and the applicant may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 

/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


Cc: Stephen J. Gardner
      33 East Main Street, Suite 900
      Madison, WI 53703